Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 1 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 2 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 3 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 4 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 5 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 6 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 7 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 8 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 9 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 10 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 11 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 12 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 13 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 14 of 16
Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 15 of 16
             Case 2:19-cr-00124-RSM Document 47 Filed 04/30/20 Page 16 of 16




     II
 1 except as may be set forth on the record at the change of plea hearing in this matter. This
 2 Agreement binds only the United States Attorney's Office for the Western District of
 311 Washington.        It does not bind any other United States Attorney's Office or any other
 4 office or agency of the United States, or any state or local prosecutor.
 5 II           Dated this ~ y of           ~\                  , 2020.


                                                       ~~¥
 6
 7
 8
                                                       MICHELLE RENEE HUGHES
                                                       Defendant
 9
10                                                          {L&<;L
                                                       COREYENDO
11
                                                       Attorney for Defendant
12
13
14
                                                       tZ~4tfr
                                                       r--::r
                                                                          UP<JLD
                                                       Assistant United States Attorney
15
16
17
18
                                                       a~s
                                                       Assistant United States Attorney


19
20
21
22
23
24
25
26
27
28
          Plea Agreement• 16                                                           UNITED STA1ES ATTORNEY
          U.S. v. Michelle Renee Hughes, CR19-124RSM                                  700 STEWART STREET, SUITE 5220
                                                                                          SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970




                                                                                                                       .
